                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                            KNOXVILLE
 Case #: 3:18-cr-172-1                                                                   Date: May 27, 2021

               United States of America                     vs.      Michael A. LaPaglia

 PROCEEDINGS: In Person Sentencing. All objections by the defendant have been resolved by
 revisions to the Presentence Investigative Report. The defendant shall remain released on his current
 bond with all previous conditions to apply.

 THE HONORABLE KATHERINE A. CRYTZER, UNITED STATES DISTRICT JUDGE PRESIDING

 Jason Huffaker                              Terri Grandchamp                            T. Wood/A. Bradford
 Deputy Clerk                                Court Reporter                              Probation Officer

 Anne-Marie Svolto                                                                       Francis L. Lloyd, Jr.
 Asst. U.S. Attorney                                                                     Attorney for Defendant

        Allocution given by defendant
 ☐       Government’s Motion for Acceptance of Responsibility                   ☐ granted         ☐ denied
        Government’s Motion [R68]                                               granted         ☐ denied
 ☐       Defendant’s Motion for Variance                                        ☐ granted         ☐ denied

        JUDGMENT OF THE COURT:
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of
 18 months. The sentence consists of 18 months as to each of Counts 1 and 2 of the Information; to be served concurrently.
 Upon release from imprisonment, the defendant shall be on supervised release for the term of 3 years. This term consists
 of 3 years as to each of Counts 1 and 2 of the Information; to be served concurrently. The defendant shall not commit
 another federal, state, or local crime; shall comply with standard conditions that have been adopted by this Court Local
 Rule 83.10; and shall not illegally possess a controlled substance. The defendant shall not possess a firearm, any
 ammunition, destructive device, or any other dangerous weapon. The defendant shall cooperate in the collection of DNA.
 No fine imposed. The defendant shall comply with the special conditions (7) set forth in the J&C.
        COURT RECOMMENDATIONS:
 The court recommends that the defendant receive any substance abuse treatment offered by the BOP while incarcerated.
 Lastly, the court recommends the defendant be designated to FMC Lexington, Kentucky.
        Special assessment: $200.00
        Restitution: $5,022.72
        Defendant to remain on bond pending designation
 ☐       Defendant remanded to custody

 1:07 – 1:17
 1:31 – 3:41


Case 3:18-cr-00172-KAC-DCP Document 75 Filed 05/27/21 Page 1 of 1 PageID #: 362
